IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 99-40074


                      UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                               VERSUS

                  JORGE DANIEL MASARIEGO-RIVERA,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-518-1
                      --------------------

                          December 16, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jorge

Daniel Masariego-Rivera has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Masariego-Rivera did not file a response to counsel’s

motion to withdraw.   Our independent review of counsel’s brief and

the record discloses no nonfrivolous issue. Accordingly, counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40074
                               -2-

further responsibilities herein, and the APPEAL IS DISMISSED.   See

5TH CIR. R. 42.2.